Citation Nr: 1228827	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  99-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss with tinnitus and vertigo.

2.  Entitlement to an initial compensable rating for an adjustment disorder with anxious features from October 30, 1998 to December 9, 2005.

3.  Entitlement to an increased initial rating for an adjustment disorder with anxious features, rated as 10 percent disabling from December 9, 2005 to October 4, 2006 and as 50 percent disabling from October 4, 2006 to September 29, 2008.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which, in pertinent part, granted the Veteran's claims for service connection for an adjustment disorder with anxious features and tinnitus.  An initial noncompensable rating for his adjustment disorder and an initial 10 percent rating for his tinnitus were assigned.  This rating decision also partially granted the Veteran's claim for an increased rating for right ear hearing loss and assigned a 10 percent rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeals.

The Veteran testified before a Decision Review Officer (DRO) at a September 1999 hearing.  A hearing transcript has been associated with the claims file.

The Board denied the Veteran's claims for an increased rating for right ear hearing loss, tinnitus and an adjustment disorder, among other claims, in an October 2001 decision.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a March 2003 Order, the CAVC granted a Joint Motion to Vacate and Remand (JMR), and vacated the Board's October 2001 decision as to the claims for an increased rating for right ear hearing loss, tinnitus and an adjustment disorder.  The claims were remanded to the Board for compliance with the terms of the JMR.

The Board remanded these matters in April 2004.

An October 2005 supplemental statement of the case (SSOC) granted service connection for left ear hearing loss and assigned a 10 percent rating for bilateral hearing loss, effective December 6, 2002.  An October 2006 rating decision partially granted the Veteran's claim for an increased rating for an adjustment disorder and assigned a 10 percent rating beginning on December 9, 2005.

In July 2008, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for tinnitus.  The claims for an increased rating for bilateral hearing loss and an adjustment disorder were again remanded for additional development.

A January 2009 DRO decision partially granted the Veteran's claim for an increased rating for an adjustment disorder and assigned a 50 percent rating, effective October 4, 2006.  A 100 percent rating was then assigned beginning on September 29, 2008.

The Board again remanded the instant claims in September 2010.

A February 2012 rating decision reclassified the Veteran's bilateral hearing loss claims to include vertigo and tinnitus.  A 30 percent rating was then assigned, effective October 30, 1998.  The Board has therefore restyled the claims for an increased rating for right ear hearing loss and bilateral hearing loss to reflect this change.






FINDING OF FACT

The Veteran's representative withdrew the Veteran's claims for an increased rating for bilateral hearing loss with tinnitus and vertigo as well as an adjustment disorder with anxious features in a June 2012 statement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with regard to claim for an increased rating for bilateral hearing loss with tinnitus and vertigo are met.  38 U.S.C.A.         § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal with regard to a claim for an initial compensable rating for an adjustment disorder with anxious features from October 30, 1998 to December 9, 2005 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal with regard to a claim for an increased initial rating for an adjustment disorder with anxious features, rated as 10 percent disabling from December 9, 2005 to October 4, 2006 and as 50 percent disabling from October 4, 2006 to September 29, 2008, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's representative indicated in a June 2012 statement that the Veteran wished to withdraw his appeals with regard to the claims of entitlement to an increased rating for bilateral hearing loss as well as an increased initial rating for an adjustment disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn his appeal as to these claims and there remains no allegation of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claims of entitlement to an increased rating for bilateral hearing loss and an adjustment disorder and these claims are dismissed.


ORDER

The issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss with tinnitus and vertigo is dismissed.

The issue of entitlement to an initial compensable rating for an adjustment disorder with anxious features from October 30, 1998 to December 9, 2005 is dismissed.

The issue of entitlement to an increased initial rating for an adjustment disorder with anxious features, rated as 10 percent disabling from December 9, 2005 to October 4, 2006 and as 50 percent disabling from October 4, 2006 to September 29, 2008 is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


